So much of the order of the Special Term as denies the plaintiffs’ motion for leave to amend their complaint is reversed and the order is modified so as to allow the amendment asked for, on condition that within twenty days from the entry of this order and service of a copy thereof the plaintiffs serve their amended complaint and stipulate that the trial of the action proceed before the referee heretofore appointed upon the evidence already taken and such additional proofs as may be offered by either party; and at the same time pay to the defendant’s attorney a trial fee of thirty dollars. And on the further condition that the defendant be permitted to answer such amended complaint within twenty days after its service as aforesaid. And as so modified the order is affirmed, with ten dollars costs and disbursements to the respondent. In case of the non-compliance with the above conditions, or any of them, the order appealed from is affirmed, with ten dollars costs and disbursements to the respondent.